Citation Nr: 0509974	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1954 and from March 1957 to June 1968.  He died in 
July 1998.  The appellant is seeking recognition as the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in November 
1968.

2.  The veteran and the appellant were divorced in February 
1998.

3.  The veteran died in July 1998.

4.  The veteran's death certificate notes that at the time of 
his death he was divorced.

5.  In December 2000, appellant filed a claim for entitlement 
to VA death benefits, listing herself as the surviving spouse 
of the veteran.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for VA death benefits purposes.  38 
U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.5 
(a)(1); 3.50 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate the claim, of the evidence VA will obtain, and 
of the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  VA duties pursuant thereto are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  However, there are 
some claims to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  Where there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129 (2002).  This is one of those 
cases.

The appellant has been informed by the RO that eligibility 
for VA death benefits requires evidence that she was married 
to the veteran at the time of his death.  See January 2001 RO 
determination, the Statement of the Case, and the 
Supplemental Statement of the Case.  Appellant argues that 
the veteran divorced her because he had a psychiatric 
disorder and alcohol problems related to his Vietnam service.  
She does not, however, dispute the fact that she was divorced 
by the veteran and was not married to him at the time of his 
death.

Absent evidence that she was married to the veteran at the 
time of his death, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  See also 38 C.F.R. § 3.159 (VCAA implementing 
regulation), which states, in pertinent part, that 
"[c]ircumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to: (1) The claimant's 
ineligibility for the benefit sought because of...lack of 
legal eligibility;...(3) An application requesting a benefit 
to which the claimant is not entitled as a matter of law."  
38 C.F.R. § 3.159(d) (2004).

The law, not the evidence, controls the outcome of this 
appeal.  Sabonis.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply).  Any "error" 
resulting from lack of VCAA notice does not affect the merits 
of her claim or her substantive rights, for the aforestated 
reasons and is therefore harmless. See 38 C.F.R. § 20.1102 
(2003).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); and Miles v. M/V Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).  

Legal Analysis

In general, dependency and indemnity compensation benefits 
shall be paid by VA to a veteran's surviving spouse, child, 
or parent based on service-connected death occurring after 
December 31, 1956. 38 U.S.C.A. § 101(14) (West 2002); 38 
C.F.R. § 3.5(a)(1).  Death pension benefits shall be paid by 
VA to the surviving spouse or child of a veteran of a period 
of war who met certain service requirements.  38 U.S.C.A. §§ 
1541, 1542 (West 2002).  The law and regulations governing 
claims for accrued benefits state that, upon the death of a 
veteran, the surviving spouse, child, or parent may be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death, and which were due and unpaid.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) (2004), and who was the spouse of the veteran 
at the time of the veteran's death and (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by the veteran 
without the fault of the spouse; and (2) has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The evidentiary record includes a marriage certificate 
documenting that appellant and the veteran were married in 
November 1968 in the State of New Jersey.  A copy of a county 
Superior Court's Final Judgment documents that the veteran 
divorced the appellant in the State of New Jersey in February 
1998.  Parenthetically, that Final Judgment determined that 
appellant and the veteran had been lawfully married and that 
the veteran had been a bona fide resident of said State for 
more than one year prior to the divorce action.  

The veteran's death certificate indicates that he died of 
lung cancer due to pneumonia in July 1998.  The death 
certificate lists the veteran as divorced with no surviving 
spouse at the time of his death.

In December 2000, appellant filed a claim for entitlement to 
VA death benefits, listing herself as the surviving spouse of 
the veteran.  

The evidence of record clearly documents that the appellant 
was not the veteran's surviving spouse for VA purposes at the 
time of his death.  Although the appellant and the veteran 
were married in November 1968, they divorced in February 
1998.  The appellant does not contend, nor does the evidence 
indicate, that she and the veteran remarried.  In fact, 
appellant's statement in lieu of the hearing indicated that 
although the veteran and appellant were divorced, there were 
extenuating circumstances.  She indicated that the veteran 
had psychiatric and alcohol problems.  

The appellant indicated that she tried to contest the divorce 
but the veteran's lawyer pressured her to drop the contest.  
The divorce decree shows that the appellant filed a 
counterclaim.  She stated that the veteran knew he was dying 
of lung cancer and told their son that he was divorcing the 
appellant for spite.  

The veteran filed for a claim for post traumatic stress 
disorder in June 1985, he failed to report for his scheduled 
examination, and the claim was denied.  Notably on his VA 
Form 21-526, the veteran indicated that he was married, but 
separated.  He and his spouse did not live together due to 
irreconcilable differences.  

Based on the evidence establishing that the veteran and the 
appellant were legally divorced in the State of New Jersey in 
February 1998, the Board concludes that the appellant may not 
be recognized as the surviving spouse of the veteran for the 
purpose of receiving VA death benefits.

The appellant has argued that the veteran had a psychiatric 
disorder and alcohol problems related to his Vietnam service 
and that this was the reason he sought the divorce.  However, 
even assuming that this was true, the fact remains that she 
was lawfully divorced from the veteran.  The determinative 
fact in this case remains that she was not married to the 
veteran at the time of his death.  It should also be pointed 
out that 38 C.F.R. § 3.55 (2004) is not applicable, since 
this pertains to reinstatement of benefit eligibility.  The 
appellant was never eligible in the first place since she was 
not married to the veteran at the time of his death.  The 
Board has sympathetically considered the appellant's 
allegations concerning the circumstances that led to the 
divorce.  However, the law is clear that she lacks legal 
entitlement to the benefits sought by virtue of the fact that 
she was not the veteran's spouse at the time of his death 
and, thus, her claim is without legal merit.  See Sabonis.  
The Board is constrained by the laws enacted by Congress and 
promulgated regulations governing entitlement to VA benefits.  
See 38 U.S.C.A. § 7104. While the circumstances of a 
separation may be significant where the parties are married 
but not living together at the time of death, such 
circumstances, where leading to a divorce are not 
significant.  Circumstances of the divorce, where there has 
been a divorce, are not determinative.

Additionally, the benefit-of-the-doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  See Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA death benefits is denied, as a 
matter of law.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


